UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-5004



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


JONATHAN CARNELL WILLIAMS,

                                               Defendant - Appellant.


     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 07-9289)


Submitted:    May 12, 2008                     Decided:   June 4, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Bonsib, MARCUS & BONSIB, Greenbelt, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Bryan E.
Foreman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Carnell Williams appealed the district court’s

sentence imposed after we remanded for resentencing consistent with

the rules announced in United States v. Booker, 543 U.S. 220 (2005),

and United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).      See

United States v. Williams, No. 03-4418, 2005 WL 2464343 (4th Cir.

Oct. 6, 2005) (unpublished) (affirming conviction but vacating and

remanding sentence).    At resentencing, the court imposed the same

sentence, 262 months’ imprisonment, or the bottom of the Sentencing

Guidelines range of imprisonment.   On appeal, Williams claimed the

court erred by giving a sentence within the Guidelines a presumption

of reasonableness and defaulting to a Guidelines sentence without

giving full consideration to the 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2008) sentencing factors.    He also claimed the court gave

undue weight to acquitted conduct in determining his Guidelines

sentence.     Finding no error, we affirmed.   See United States v.

Williams, No. 06-5004, 2007 WL 3390924 (4th Cir. Nov. 13, 2007)

(unpublished).     On March 24, 2008, the Supreme Court granted

Williams’ petition for writ of certiorari, vacated this court’s

opinion and remanded for further consideration in light of Gall v.

United States, 128 S. Ct. 586 (2007).

            Appellate courts review sentences imposed by district

courts for reasonableness, applying an abuse of discretion standard.

Gall, 128 S. Ct. at 597; United States v. Pauley, 511 F.3d 468, 473


                                - 2 -
(4th Cir. 2007). When sentencing a defendant, a district court must

first properly calculate the Guidelines range.          The Guidelines are

“the starting point and the initial benchmark.”           Gall, 128 S. Ct.

at 596.   Next, the court should give the parties the opportunity to

argue for whatever sentence they deem appropriate.           The court is

then instructed to consider the § 3553(a) factors in light of the

parties’ requests with respect to the         sentence.   Pauley, 511 F.3d

at 473.    In the Fourth Circuit, “[a] sentence within the proper

Sentencing Guidelines range is presumptively reasonable.”            United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v.

United    States,   127   S.   Ct.    2456,   2462-69   (2007)   (upholding

presumption of reasonableness for within-Guidelines sentence). This

presumption can be rebutted only by showing that the sentence is

unreasonable when measured against the § 3553(a) factors.            United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).             The

district court, however, must not presume that a sentence within the

Guidelines is reasonable.      Gall, 128 S. Ct. at 596-97.       The court

must instead “make an individualized assessment based on the facts

presented.”   Id. at 597.

            Upon review, we must first determine whether the district

court committed any significant procedural error, Gall, 128 S. Ct.

at 597, such as “failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on


                                     - 3 -
clearly erroneous facts, or failing to adequately explain the chosen

sentence--including an explanation for any deviation from the

Guidelines range.”       Id.     If we find the sentence is procedurally

sound, we must next “consider the substantive reasonableness of the

sentence.”     Id.     We must “take into account the totality of the

circumstances,       including   the   extent    of   any   variance   from   the

Guidelines range.       If the sentence is within the Guidelines range,

the appellate court may, but is not required to, apply a presumption

of reasonableness.”       Id.

             We find the district court appropriately followed the

post-Booker sentencing procedure.               It properly determined the

offense level and criminal history category.            We find no procedural

error.   We further find the sentence was substantively reasonable.

There is no evidence the district court considered a sentence within

the Guidelines to be presumptively reasonable.              We further find the

court did not give disproportionate weight to the acquitted conduct

which was part of the relevant conduct.

             Accordingly, we affirm Williams’ sentence.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




                                       - 4 -